Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8, 12-18 are pending.

Election/Restrictions
Claims 1-8 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions. 
Applicant's election of Group II, claims 12-18 without traverse in the reply filed on 11/09/2020 is herein acknowledged. Applicant elects compound 36 (see structure below) as species for compound of formula I; chloroquine as species for autophagy inhibitor; avasimibe as species for ACAT1 inhibitor; talazoparib as species for PARP inhibitor; and colon cancer as species for cancer.  The requirement is made FINAL. 

    PNG
    media_image1.png
    151
    411
    media_image1.png
    Greyscale

Claims 12-18 are examined herein on the merits so far as they read on the elected species. 


Claim Objections
Claims 1-8 are objected to because of the following informalities: Claims 1-8 are drawn to non-elected subject matter. Claims 1-8 are missing status identifier withdrawn. Appropriate correction is required.

Claims 12-14 are objected to because of the following informalities: Claims 12-14 employ the composition of claim 1 comprising a compound of formula I. In claim 1, the definition of R1, on the last two lines of page 3 of 15 the terms alkylamino and dialkylamino are recited twice.  Appropriate correction is required.

Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1) Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 12, 13, 14 dependent on claim 1 for the composition comprising a compound of formula I. Claim 1 is indefinite in the use of parenthesis.  See the definition of R1.  Where parenthesis are used in the claims, it is unclear if Applicant intends for the limitations within the parenthesis to be provided patentable weight.  As such the metes and bounds of the intended subject matter cannot be determined.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 1 recites the broad recitation “C1-C6 hydrocarbon”, and the claim also recites “e.g., an alkyl group…cyclic groups” which is the narrower statement of the range/limitation.
Claim 1 recites the broad recitation “cyclic groups”, and the claim also recites “such as cyclopentyl…indole” which is the narrower statement of the range/limitation.
1, the phrases “etc.” "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  
Claim 1 is indefinite in the definition of variable R1.  Specifically the recitation that R1 can be a C1-C6 alkenyl and alkynyl group.  Both of these groups require are least two carbon atoms.  Amending the claim to recite C2-C6 alkenyl and alkynyl would clarify the issue.
In claim 1, the term “pyramido” in the definition of R1 is unclear. At first it was believed that this could be a typo of — pyrimidyl— however no support for this is found in the specification. As such, it is unclear what the term “pyramido” is intended to encompass. Clarification is required.
Claim 1 recites overlapping choices within R1 where both cyclopentyl and cyclohexyl are recited and also the broader cycloalkyl which encompasses both C5,C6 rings. Note MPEP 2173.05 (c) I. regarding narrow and broad choices in the same claim.
In claim 1, the text “whether substituted or unsubstituted, such as cyclopenyl…or benzyl, cycloalkyl, heterocycyl, indole groups, wherein each of….” needs to be clarified.  Specifically it is unclear what substituents Applicant intends to be optionally substituted.  Are the “cycloalkyl, heterocyclyl, indole groups” optionally substituted?  Clarification is required. 
In the definition of L, the scope of what the cycloamine ring can encompass must be clarified.  For example as written, m is 1-8 suggesting a total of 9 ring members in said 
In claim 1, the definition of L as a cycloamine the text “X≠O” is unclear as the definition of X in claim 1 does not include oxygen.   
Claims 12, 13, 14 are rejected as being dependent on claim 1 for the composition comprising a compound of formula I.


2) Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-18 dependent on claim 2 for the composition comprising a compound of formula II. Claim 2 is indefinite in the use of parenthesis.  See the definition of R1.  Where parenthesis are used in the claims, it is unclear if Applicant intends for the limitations within the parenthesis to be provided patentable weight.  As such the metes and bounds of the intended subject matter cannot be determined.  
In formula II, claim 2 recites the broad recitation “heteroaryl”, and the claim also recites “including but not limited to imidazolyl…oxadiazolyl” which is the narrower statement of the range/limitation.
In formula II, claim 2 recites the broad recitation “heterocycles”, and the claim also recites “azetidine…morpholino” which is the narrower statement of the range/limitation.



3) Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the definition of R4.  Claim 1 recites “wherein R4 is as hereinbefore defined for R3”; however, there is no previous definition for variable R4.  Clarification is required.  Claims 12, 13, 14 are rejected as being dependent on claim 1 for the composition comprising a compound of formula I.


                 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-18 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for method of treating a specific neoplastic , does not reasonably provide enablement for treating any neoplastic disease by administering a composition comprising any compound of formula I or formula II or pharmaceutically acceptable salt, solvate, stereoisomer, or a prodrug thereof, and with compounds selected from the group consisting of an autophagy inhibitor, an ACAT1 inhibiting compound, and a PARP inhibiting compound described in the claims herein.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The specification does not provide sufficient information that all neoplastic diseases/cancers are treatable by using various compounds of formula I or compounds of formula II or pharmaceutically acceptable salt, solvate, stereoisomer, or a prodrug thereof, and with compounds selected from the group consisting of an autophagy inhibitor, an ACAT1 inhibiting compound, and a PARP inhibiting compound described in the method claims.
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 

(1). The Nature of the Invention:
 AII of the rejected claims are drawn to an invention which pertains to a method of treating neoplastic disease by administering a composition comprising any compound of formula I or formula II or pharmaceutically acceptable salt, solvate, stereoisomer, or a prodrug thereof, and with compounds selected from the group consisting of an autophagy inhibitor, an ACAT1 inhibiting compound, and a PARP inhibiting compound. The nature of the invention is complex in that it encompasses the treatment of all types of neoplastic diseases/cancers (instant claims 12, 13, 15, 16, 17) comprising administering a composition comprising any compound of formula I or formula II or pharmaceutically acceptable salt, solvate, stereoisomer, or a prodrug thereof, and any compound selected from the group consisting of an autophagy inhibitor, an ACAT1 inhibiting compound, and a PARP inhibiting compound.
(2). Breadth of the Claims: 
The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims. The claims encompass treatment of any number of cancers (neoplasia) by administering a composition comprising any compound of formula I or formula II or pharmaceutically acceptable salt, solvate, stereoisomer, or a prodrug thereof, and with compounds selected from the group consisting of an autophagy inhibitor, an ACAT1 inhibiting compound, and a PARP inhibiting compound. What's more, 
(3). Guidance of the Specification: (4). Working Examples:
The guidance given by the specification as to how one would administer the claimed compounds to a subject in order to treat any type of cancer cell is Iimited. 
Instant specification provides in vitro data employing compound BMH-21, in combination with ACAT1 inhibitor such as avasimibe in the MR49F cells; BMH-21 in combination with chloroquine on prostate cancer, melanoma cells; BMH-21 in combination with PARP inhibitors (olaparib, BMN-673) in three different cell lines (A375 melanoma cells, HCT116 p53+/+ and HCT116 p53-/- colon carcinoma cells). See Examples 1-4. Other than that no other data is provided for treating any cancer employing any compound of formula I or formula II as in instant claims.
(5). State of the Art:
The instant claims include a method for treating neoplastic disease/cancer, for example A 'cancer' or 'tumor growth' is anything that causes abnormal tissue growth. That can be growth by cellular proliferation more rapidly than normal, or continued growth after the stimulus that initiated the new growth has ceased, or lack (partial or complete) of structural organization and/or coordination with surrounding tissue. It can be benign or malignant.	
While the state of the art is relatively high with regard to treating specific cancers, the state of the art with regard to treating neoplasia generally is underdeveloped. In particular, there is no known anticancer agent which is effective against all cancers. No th Edition, vol. 1, 1996 states that “each specific type has unique biologic and clinical features that must be appreciated for proper diagnosis, treatment and study” (see the enclosed article, page 1004). Different types of cancers affect different organs and have different methods of growth and harm to the body. Also see In re Buting, 163 USPQ 689 (CCPA 1969), wherein 'evidence involving a single compound and two types of cancer, was held insufficient to establish the utility of the claims directed to disparate types of cancers'. Thus, it is beyond the skill of oncologists today to get an agent to be effective against cancers generally, evidence that the Ievel of skill in this art is Iow relative to the difficulty of such a task.

The scope of instant claims includes 'A method of treatment of a neoplastic disease' and it is not established how one of ordinary skill in the art would be able to extrapolate the data provided in the specification to the entire scope of the instant claims. See, for example, the state of the art references, Gura et al. (Science 1997) and Johnson et al., (British J. of Cancer 2001) - Gura et al., teaches that researchers face the problem of sifting through potential anticancer agents to find the ones promising enough to make human clinical trials worthwhile and further teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models but that only 39 have actually been shown to be useful for chemotherapy (see the first two paragraphs).
(6). Predictability of the Art:
 The invention is directed to treatment of neoplasia in general. It is well established that ''the scope of enablement various inversely with the degree of unpredictability of the factors involved,'' and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839 (1970). Cancers are especially unpredictable due to their complex nature. It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. Also, with regard to unpredictability, Johnson et al., teaches that the in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer. These state of the art references plainly demonstrate that the art of developing and testing anticancer drugs particularly for use in humans is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used to treat any and all cancers. The treatment of one type of cancer could not be necessarily the same for the other type.
Further, instant compounds of formula I in claim 1 cover a wide variety of compounds for which no data is provided. For example in formula I, L can a straight chain or branched chain alkyl group or a cycloamine group, R1 can be a variety of groups, R2 in formula II can be C1-C6 alkyl, aryl, heteroaryl etc. Given the fact that chemical compounds that are not similar in structure have different physical, chemical, biological and physiological properties or activities, the instant compounds of formula I, and formula II will have different chemical, biological and physiological properties, and different effects. For example compounds of formula II with R2 methyl group will have different properties from compounds with aryl or heteroaryl groups. Thus, these compounds would In re Surrey 151 USPQ 724 regarding sufficiency of disclosure for a Markush group. No reasonable assurance has been made that the instant compounds as an entire class have the required activities needed to practice the invention, e.g. to treat any cancer.
Further, it is pointed out that the claims recite the limitations wherein the that the composition comprises at least one or more compounds selected from "an autophagy inhibitor”, “an ACAT1 inhibiting compound”, “a PARP inhibiting compound”. These recitations are functional recitations. Hence, this functional recitations read on any compounds that might have the recited function. Functional language at the point of novelty, as herein employed by Applicants, is admonished in University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (CAFC, 1997) at 1406: stating this usage does ''little more than outline goal appellants hope the recited invention achieves and the problems the invention will hopefully ameliorate.'' The CAFC further clearly states '[A] written description of an invention involving a chemical genus, Iike a description of a chemical species, requires a precise definition, such as by structure. formula [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials'' at 1405 (emphasis added), and that ''lt does not define any structural features commonly possessed by members of the genus that distinguish from others. One skilled in the art identity of the members of the genus. 'A definition by function, as we have previously indicated, does not suffice to define the genus ...'' at 1406 (empahasis added). 
Thus, Applicant's functional Ianguage at the points of novelty fail to meet the requirements set forth under 35 U.S.C. 112, first paragraph. Claims employing functional Ianguage at the exact point of novelty, such as Applicant's, neither provide those elements required to practice the inventions, nor ''inform the public during the Iife of the patent of the Iimited monopoly asserted.'' Genera/ Electric Co. v. Wabash Appliance Corp. 37 USPQ at 468 (US 1938).
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art cannot fully described genus, visualize or recognize the identity of the members of the genus, by structure, formula, or chemical name, of the claimed subject matter, except those particular compounds of formula disclosed in the specification, as discussed above in University of California v. Eli Lilly and Co. Hence, in the absence of fully recognizing the identity of the members of genus herein, one of skill in the art would be unable to fully predict possible physiological activities of any compounds having claimed functional properties as in instant claims in the claimed method of treatment herein.  

 (7). The Quantity of Experimentation Necessary: 
In order to practice the claimed invention, one of skill in the art would have to first envision a compound of formula I or formula II, at least one compound selected from an autophagy inhibitor, an ACAT1 inhibiting compound”, and a PARP inhibiting compound, pharmaceutical carrier, a dosage for each compound, the duration of treatment, route of treatment, etc. and, an appropriate animal model system for one of the claimed compounds. One would then need to test the compound in the model system to determine whether or not the compound is effective for treating cancer cells. If unsuccessful, which is Iikely given the Iack of significant guidance from the specification or prior art regarding treatment of cancer with any compound, one of skill in the art would have to then either envision a modification of the first compound, compound dosage, duration of treatment, route of administration, etc. and appropriate animal model system, or envision an entirely new combination of the above and test the system again. In order to practice Applicant's invention, it would be necessary for one to conduct the preceding experimentation for each type of cancer because, as described there is no known drug effective for treating all types of cancer. Therefore, it would require undue, unpredictable experimentation to practice the claimed invention to treat neoplasm/cancer cells in an animal by administration of compounds herein. 
Genetech, 108 F.3d at 1366 states that “a patent is not a hunting Iicense. It is not a reward for search, but compensation for its successful conclusion'' 
Therefore, a method for treating any neoplastic disease in general  by administering the various compounds as in instant claims is not considered to be enabled by the instant specification commensurate in scope.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

1) Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Laiho et al. (WO 2015/143293, PTO-1449), in view of Seung-Young Lee (ACS Nano. 2015, 2420-32, PTO-1449).
Laiho et al. teaches compounds which inhibit RNA polymerase I (Pol I) and pharmaceutical composition comprising said compounds for treatment of cancer. See abstract. Compounds therein include instant elected species compound 36 of structure below. See page 16, compound 36; claims 7, 8. It is taught that the pharmaceutical composition can include at least one other biologically active agent. See claims 1, 2, 10-11, 12. The composition is used for treating cancer which includes colon cancer. See claims 10-12; para [0075].


    PNG
    media_image2.png
    151
    402
    media_image2.png
    Greyscale

Laiho et al. does not teach administration of a composition comprising compound 36 and an ACAT1 inhibitor avasimibe to treat colon cancer.
Seung-Young Lee teaches a nanoformulation of ACAT1 inhibitor avasimibe in human serum albumin (HSA) for cancer chemotherapy such as for treating colon cancer. See abstract. It is taught that in cell lines of human prostate, pancreatic, lung, and colon cancer avasimibe significantly reduced cholesterol ester storage in lipid droplets and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain a composition comprising ACAT1 inhibitor avasimibe and compound 36, and administer the composition to treat a subject suffering from colon cancer because 1) Laiho et al. teaches compounds which inhibit RNA polymerase I (Pol I) and pharmaceutical composition comprising said compounds such as compound 36 for treatment of colon cancer, 2) Seung-Young Lee teaches a nanoformulation of ACAT1 inhibitor avasimibe in human serum albumin (HSA) for cancer chemotherapy such as for treating colon cancer; Seung-Young Lee teaches that the combination of anticancer drug and an ACAT-1 inhibitor both loaded into the HSA formulation, can significantly improve the outcome for cancer patients. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to obtain a nanoformulation comprising ACAT1 inhibitor avasimibe and compound 36, and administer the composition to treat a subject suffering from colon cancer with reasonable expectation of success of treating colon cancer with reduced 
Furthermore, it would have been obvious to a person of ordinary skill in the art to combine ACAT1 inhibitor avasimbe which can be used for treating colon cancer with compound 36 to treat colon cancer. It is generally considered prima facia obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose such as treating colon cancer, in order to form a composition which is used for the very same purpose. The idea for combining them flows logically from their having been used individually in the prior art. In re Kerkohoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980).


2) Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seung-Young Lee (ACS Nano. 2015, 2420-32, PTO-1449), in view of Karita Peltonen et al. (Cancer Cell, 2014, pages 1-27, PTO-1449), and further in view of Colis et al. (Journal of Medicinal Chemistry (2014, 57(11), 4950-4961, PTO-1449).
Seung-Young Lee teaches a nanoformulation of ACAT1 inhibitor avasimibe in human serum albumin (HSA) for cancer chemotherapy such as for treating colon cancer. See abstract. It is taught that in cell lines of human prosate, pancreatic, lung, and colon cancer avasimibe significantly reduced cholesterol ester storage in lipid droplets and elevated intracellular free cholesterol levels, which led to apoptosis and suppression of proliferation. See abstract. It is taught that ACAT1 inhibitors can be used with one or more chemo drugs into the nanoformulation. It is taught that cholesterol esterification blockade 
Seung-Young Lee does not teach administration of a composition comprising compound 36 and an ACAT1 inhibitor avasimbe to treat colon cancer.
Karita Peltonen et al. teaches compound BMH-21 (see structure below, page 18) has wide and potent antitumorigenic activity across NC160 cancer cell lines and rapidly represses RNA polymerase I  (RNA Pol I) transcription inhibitor. See abstract. BMH-21 significantly inhibited HCT116 colon cancer tumor growth.  See page 3, under RESULTS, para 2; page 17, Figure 1H. 

    PNG
    media_image3.png
    213
    228
    media_image3.png
    Greyscale


Colis et al. teaches preparation and evaluation as potential novel anticancer agents that act via the repression of Pol I activity. Colis et al. teaches that compound 13 (see structure below, compound 13 is a racemic mixture which contains instant compound 

    PNG
    media_image4.png
    188
    249
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain a composition comprising ACAT1 inhibitor avasimibe and compound 36, and administer the composition to treat a subject suffering from colon cancer because 1) Seung-Young Lee teaches a nanoformulation of ACAT1 inhibitor avasimibe in human serum albumin (HSA) for cancer chemotherapy such as for treating colon cancer; Seung-Young Lee teaches that the combination of anticancer drug and an ACAT-1 inhibitor both loaded into the HSA formulation, can significantly improve the outcome for cancer patients, 2) Karita Peltonen et al. teaches compound BMH-21 (see structure above) has wide and potent antitumorigenic activity across NC160 cancer cell lines and rapidly represses RNA polymerase I  (RNA Pol I) transcription inhibitor; BMH-21 significantly inhibited HCT116 colon cancer tumor growth, and 3) Colis et al. teaches that compound 13 (see structure above) which is same as instant compound 36 is an RNA polymerase I inhibitor and can be used for treating cancer; Colis 
Further, it would have been obvious to a person of ordinary skill in the art to combine ACAT1 inhibitor avasimbe which can be used for treating colon cancer with compound 13 taught by Colis et al. which has potent anticancer activity than compound 2 above known to treat colon cancer.  It is generally considered prima facia obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose such as treating cancer, in order to form a composition which is used for the very same purpose. The idea for combining them flows logically from their having been used individually in the prior art. In re Kerkohoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 12-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-4 of U.S. Patent No. 8,680,107, in view of Seung-Young Lee (ACS Nano. 2015, 2420-32, PTO-1449).
Although the conflicting claims are not identical, they are obvious over each other because instant claims are drawn to a method of treating cancer comprising administering a composition comprising compound of formula I and an ACAT1 inhibitor avasimibe. Claims of ‘107 are drawn to a method of treating cancer comprising administering a compound which is same as instant compound of formula I or formula II. Claims. “107 does not teach the employment of avasimibe in the method of treating cancer. However, the employment of such agent would have been obvious in view of the secondary reference for reasons as discussed in the obvious rejection above. It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ avasimibe in the combination with compound taught by ‘107 to treat cancer because Seung-Young Lee teaches that a nanoformulation of ACAT1 inhibitor avasimibe in human serum albumin (HSA) is used for cancer chemotherapy such as for treating colon cancer. It is prima facie obvious to combine two agents which are known to be useful to treat cancer individually into a single composition useful for the very same purpose is prima facie obvious. See In re Kerkhoven 205 USPQ 1069.Therefore, the instant claims 12-18 are seen to be obvious over claims 2-4 of the patent ‘107. 
Further, it would have been obvious to employ the composition comprising combination of compound taught by ‘107 and avasimibe to treat colon cancer, since avasimibe can be used to treat colon cancer, and ‘107 teaches that the compound therein which is same as instant compound of formula I or formula II is used for treating cancer.

US 20130155432;
Kimura et al. 2013, chloroquine and anticancer drugs...cancer.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627